Citation Nr: 1140671	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  10-14 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Robert A. Embree, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to November 1960, and from August 1962 to April 1964.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2008 rating decision of the VA Regional Office (RO) in Fort Harrison, Montana that, among other things, denied service connection for a respiratory condition, to include chronic obstructive pulmonary disease and asthma.  

The Veteran was afforded a hearing at the RO in November 2008, and in July 2011 before the undersigned Veterans Law Judge sitting at Fort Harrison, Montana.  The transcripts are of record.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that on his claim received in October 2007, the Veteran noted that he received Social Security benefits.  Receipt of Social Security disability was noted on a deferred rating dated in September 2008.  No basis for the grant of such was noted on those occasions, nor is it indicated elsewhere in the record.  It does not appear that the RO has attempted to obtain a copy of the disability determination or the medical evidence on which the award was based.

When VA has notice that a Veteran is in receipt of a Social Security award, the duty to assist includes requesting those records. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103(a) when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  The duty to assist a claimant in obtaining records held by the Social Security Administration is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection. See Quartuccio v. Principi, 16 Vet.App. 183, 187-88 (2002).

Additionally, the Veteran testified on personal hearing in July 2011 that VA did not follow the regulations to properly calculate the amount of radiation he received to his lungs in service.  It was maintained that when considering the Nuclear Regulatory Commission guidelines and regulatory criteria, his dose estimates were too low, and that his radiation exposure was substantially higher than what had been found when a correct calculation was performed.  He asserts that the higher amount of radiation exposure was enough to precipate the chronic respiratory disorder he was experiencing.  In view of such, the Board is of the opinion that on remand, the Veteran's radiation exposure dosabe should be recalibrated in light of the above.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration and request documentation regarding the award of disability benefits, including the medical records upon which the decision was based.  Records received should be associated with the claims folder.

2.  Recalibrate the radiation dose estimates for the Veteran with consideration of the Veteran's testimony and the radiation dose regulatory criteria supplied by him that is of record. 

3.  After taking any further development deemed appropriate, readjudicate the issue on appeal.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

